21-10699-dsj        Doc 117       Filed 07/12/21 Entered 07/12/21 11:30:42                      Main Document
                                               Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
                    In the Matter                              :       Chapter 7
                                                               :       Case No. 21-10699 (DSJ)
                          -of-                                 :
                                                               :
                  KOSSOFF PLLC,                                :
                                                               :
                                            Debtor.            :
                                                               :
-------------------------------------------------------------- X

              ORDER ENFORCING AUTOMATIC STAY AND DIRECTING
             MITCHELL H. KOSSOFF AND TENANTRACERS, LLC PROVIDE
                THE TRUSTEE WITH ACCESS TO THE FIFTH FLOOR
                  PREMISES TO INSPECT AND TAKE POSSESSION
                         OF PROPERTY OF THE ESTATE

                 Upon the application, dated June 18, 2021 (the “Application”)1 of Albert Togut,

not individually but solely in his capacity as the Chapter 7 Interim Trustee (the “Trustee”) in the

above-captioned case, by his attorneys, Togut, Segal & Segal LLP (the “Togut Firm”), for an

order: (i) directing Mitchell H. Kossoff (“Kossoff”) and Tenantracers, LLC (“Tenantracers”) to

immediately allow the Trustee and his representatives access to the Fifth Floor Premises so that

they can inspect its contents; and (b) prohibiting Kossoff and Tenantracers from exercising

control of, or withholding possession of, the Relevant Materials located at the Fifth Floor

Premises; and it appearing that good and sufficient notice of the Application having been given

by the Trustee, such that no further or additional notice as required; and the Court having found

that the relief requested in the Application is in the best interests of the Debtor’s estate, its

creditors and all parties in interest; and the Court having found that the legal and factual bases

set forth in the Application establish just cause for the relief granted herein; and upon the record


1
    Capitalized terms not defined herein shall have the meanings ascribed in the Application.
21-10699-dsj      Doc 117     Filed 07/12/21 Entered 07/12/21 11:30:42             Main Document
                                           Pg 2 of 3



of all of the prior pleadings and proceedings had herein; and after due deliberation, the Court

having concluded that good and sufficient cause for the relief sought in the Application exists, it

is hereby:

                ORDERED, that the Application is granted to the extent provided for herein; and

it is further

                ORDERED, that Kossoff and Tenantracers shall, upon not less than 24 hours

prior written notice by the Trustee (each, a “Written Notice”), provide the Trustee and his

representatives with access to the Fifth Floor Premises for inspection, copying and collection of

the Books and Records and the Relevant Materials; and it is further

                ORDERED, that for cause shown in the Application, the Debtor, Kossoff,

Tenantracers and all other persons other than the Trustee are prohibited from withholding access

to, and possession from, the Trustee of any Relevant Materials located in the Fifth Floor

Premises absent prior written consent by the Trustee or an Order of this Court obtained on prior

written notice to the Trustee and such other parties as may be directed by the Court and an

opportunity to be heard; and it is further

                ORDERED, that the Landlord and the Landlord’s agents and representatives are

authorized, but not required, to assist the Trustee to gain access to the Fifth Floor Premises as

authorized by this Order, and the Landlord shall not be liable to Kossoff, Tenantracers, or any

other party on account of or arising from such assistance; and it is further

                ORDERED, that the Trustee is authorized, but not directed, to remove all or a

portion of the Relevant Materials from the Fifth Floor Premises or to otherwise safeguard it in

such manner as he may determine; and it is further




                                                 2
21-10699-dsj      Doc 117     Filed 07/12/21 Entered 07/12/21 11:30:42           Main Document
                                           Pg 3 of 3



               ORDERED, that compliance with this Order need not be compelled by the

issuance and service of one or more subpoenas pursuant to Federal Rule of Civil Procedure 45

and Bankruptcy Rules 2004(c) and 9016; and it is further

               ORDERED, that the Trustee shall serve a copy of this Order with any Written

Notice that he issues pursuant to this Order; and it is further

               ORDERED, that the Court retains exclusive jurisdiction to hear and determine

any and all matters arising from the interpretation and/or implementation of this Order.



Dated: New York, New York
       July 12, 2021
                                                  s/ David S. Jones
                                               HONORABLE DAVID S. JONES
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  3
